Citation Nr: 0029561	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the RO.  

The Board notes that, in correspondence received by the RO in 
August 1998, the veteran also asserted a claim of service 
connection for tinnitus.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate development.  



REMAND

The veteran asserts that she suffers from asthma which is 
attributable to her military service.  Specifically, she 
contends that the breathing difficulties she encountered in 
service represented the onset of her current asthmatic 
condition.  

The veteran's service medical records document instances of 
treatment for pharyngitis, upper respiratory infection and 
sinusitis.  Furthermore, current medical evidence associated 
with the veteran's claims folder includes a diagnosis of 
asthma.  

The Board notes that during the course of the veteran's 
appeal, the statute governing assistance to claimants, 
38 U.S.C.A. § 5107, was amended.  The new version of the 
statute eliminates the requirement that a person submitting a 
claim for benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of her claim; rather, 
the Secretary is required to assist a claimant in developing 
all facts pertinent to a claim for benefits, to include 
providing a medical examination when such examination may 
substantiate entitlement to the benefits sought, except when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.  The effective 
date of the change in the statute was October 30, 2000.  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

In light of the changes to 38 U.S.C.A. § 5107 noted above, 
the Board finds that a contemporaneous examination of the 
veteran to determine the nature and likely etiology of her 
asthmatic condition, as well as association with the claims 
file of any records of treatment or evaluation for such 
condition, would materially assist in the adjudication of the 
veteran's claim and may substantiate entitlement to the 
benefits sought.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her asthma since service.  The veteran in 
this regard must be instructed to submit 
all competent evidence that tends to 
support her assertion that she suffers 
from disability manifested by asthma due 
to disease or injury which was incurred 
in or aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of her claimed asthma.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with his evaluation of 
asthma.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran currently is suffering 
from disability manifested by asthma due 
to disease or injury that was incurred in 
or aggravated by her military service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records noted above, and include the 
factors upon which the opinion is based.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is otherwise notified, but may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 5 -


